 1
     Jay T. Jambeck (SBN # 226018)
     jjambeck@leighlawgroup.com
 2
     Mandy G. Leigh (SBN # 225748)
     mleigh@leighlawgroup.com
 3
     Damien B. Troutman (SBN # 286616)
     dtroutman@leighlawgroup.com
 4
     LEIGH LAW GROUP, P.C.
     870 Market St., Suite 1157
 5
     San Francisco, CA 94102
     Office: (415) 399-9155
 6
     Fax: (415) 795-3733
 7
     Attorneys for Plaintiff
     ISAIAH BROWN
 8
     SPINELLI, DONALD & NOTT
 9
     A Professional Corporation
     Domenic D. Spinelli (SBN: 131192)
10
     Evan M. McLean (SBN: 309756)
     815 S Street, Second Floor
11
     Sacramento, CA 95811
     Telephone: (916) 448-7888
12
     Facsimile: (916) 448-6888
13
     Attorneys for Defendant
     ELK GROVE UNIFIED SCHOOL DISTRICT
14

15
                               IN THE UNITIED STATES DISTRICT COURT
16
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
17

18    ISAIAH BROWN,                            Case No.: 2:17-cv-00396-KJM-DB

19
                     Plaintiff,                STIPULATION AND ORDER TO EXTEND
20                                             DISCOVERY DEADLINES
             v.
21

22
      ELK GROVE UNIFIED SCHOOL
23    DISTRICT,
                                               Notice of Removal: February 23, 2017
24                                             FAC Filed: April 14, 2017
                    Defendant.                 Trial Date: Not yet set
25

26


                                                1
        STIPULATION & ORDER                                  (Case No. 2:17-CV-00396-KJM-DB)
 1   TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2           Pursuant to Fed. R. Civ. P. 16 and this Court’s Local Rules 143-44, Plaintiff ISAIAH

 3   BROWN (“Plaintiff”) and Defendant ELK GROVE UNIFIED SCHOOL DISTRICT
 4
     (“Defendant”), by and through their counsel of record, hereby agree and stipulate as follows:
 5
     1.      On January 25, 2018, the Court ordered the completion of non-expert discovery by
 6
     Friday, December 7, 2018. (Dkt. # 24, 2:6-7). Additionally, the Court ordered expert disclosures
 7
     by February 1, 2019; supplemental expert disclosures by March 1, 2019; and the completion of
 8

 9   expert discovery by April 5, 2019. (Id. at 2:18-25 & 3:21).

10   2.      In addition to written discovery, the parties have diligently taken discovery in this matter,

11   including completing Plaintiff’s deposition on November 27, 2018. However, both parties
12
     contemplate additional discovery, particularly depositions, before the non-expert discovery
13
     deadline to assess the possibility of informal resolution, and to determine whether summary
14
     judgment motion practice will be necessary.
15
     3.      Accordingly, the parties stipulate and request amendment of the above-mentioned
16

17   discovery deadlines to the following dates:

18              a.   Non-expert discovery cutoff: January 21, 2019
                b.   Expert disclosures: March 1, 2019
19              c.   Supplemental expert disclosures: April 1, 2019
20
                d.   Expert discovery cutoff: May 5, 2019

21   4.      The parties agree that “good cause” exists for these requested amendments. See Schaffner

22   v. Crown Equipment Corporation, 2011 WL 6303408, at *2 (N.D. Cal. Dec. 16, 2011) (citing
23
     Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (stating that “good
24
     cause” exists when a deadline “cannot reasonably be met despite the diligence of the party
25
     seeking the extension.”); Hood v. Hartford Life & Accident Ins. Co., 567 F.Supp.2d 1221, 1224
26


                                                       2
          STIPULATION & ORDER                                         (Case No. 2:17-CV-00396-KJM-DB)
 1   (E.D. Cal. 2008) (providing that good cause is established by showing (1) diligence in assisting

 2   the creation of a workable Rule 16 order; (2) noncompliance with a Rule 16 deadline occurred

 3   or will occur, notwithstanding the parties’ diligence to comply, because of the development of
 4
     matters which could not have been reasonably foreseen or anticipated at the time of the Rule 16
 5
     scheduling conference; and (3) diligence in seeking amendment of the Rule 16 order, once it
 6
     became apparent that the parties could not comply with the order).
 7
     5.      The parties do not discern any prejudice to themselves or the Court by these requested
 8

 9   extensions, as no trial date as been set. (Dkt. # 24, 5:17-21).

10   6.      Neither party has previously requested amendment of the scheduling order in this matter.

11           ACCORDINGLY, THE PARTIES STIPULATE AND RESPECTFULLY REQUEST
12
     AMENDMENT OF THE SCHEDULING ORDER AS FOLLOWS:
13
                a.   Non-expert discovery cutoff: January 21, 2019
14              b.   Expert disclosures: March 1, 2019
                c.   Supplemental expert disclosures: April 1, 2019
15              d.   Expert discovery cutoff: May 5, 2019
16
     IT IS SO STIPULATED THROUGH COUNSEL:
17

18   Date: December 6, 2018                                            LEIGH LAW GROUP, P.C.

19                                                                      /s/ Damien B. Troutman
                                                                       DAMIEN B. TROUTMAN
20                                                                     Attorney for Plaintiff
                                                                       ISAIAH BROWN
21
     Date: December 6, 2018                                            SPINELLI, DONALD & NOTT
22
                                                                       /s/ Domenic D. Spinelli
23                                                                     DOMENIC D. SPINELLI
                                                                       EVAN M. MCLEAN
24                                                                     Attorney for Defendant
                                                                       ELK GROVE UNIFIED SCHOOL
25                                                                     DISTRICT

26


                                                       3
          STIPULATION & ORDER                                            (Case No. 2:17-CV-00396-KJM-DB)
 1                                   ORDER
 2
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
     DATED: December 10, 2018.
 4

 5
                                        UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                        4
        STIPULATION & ORDER                        (Case No. 2:17-CV-00396-KJM-DB)
